Citation Nr: 1537804	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  06-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for residuals of a low back injury, prior to September 21, 2010.

2.  Entitlement to an increased disability rating greater than 20 percent for residuals of a low back injury, as of September 21, 2010.

3.  Entitlement to an initial disability rating greater than 10 percent for sciatic neuritis of the right lower extremity.

4.  Entitlement to an initial disability rating greater than 10 percent for sciatic neuritis of the left lower extremity.

5.  Entitlement to an effective date earlier than September 21, 2010 for the grant of service connection for sciatic neuritis of both lower extremities.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from October 1980 to August 1988.  The issues come to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a May 2011 rating decision issued by the Appeals Management Center in Washington D.C.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed by the RO and the Board and a copy of the November 2014 hearing transcript.  

In April 2009, the Veteran presented testimony on the increased rating issues at a Travel Board hearing at the RO before one of the undersigned Veterans Law Judges (VLJs).  A transcript of the hearing is associated with the VBMS folder.

In January 2010, the Board remanded the appeal for further development.  

In May 2012, the Board issued a decision that adjudicated the increased rating issues on appeal for the lumbar spine and remanded the issue of entitlement to a TDIU.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the VLJ who conducted the April 2009 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court previously had held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  In order to remedy any potential error, in September 2013, the Board sent the Veteran a remedial letter notifying him of an opportunity to receive a new decision and/or a new hearing from the Board.  In September 2013, the Veteran responded that he wished to have the prior May 2012 Board decision vacated and a new Travel Board hearing scheduled.  

In June 2014, the Board vacated its earlier May 2012 decision that had adjudicated the increased rating issues on appeal.  The remand on the TDIU issue was left undisturbed.  In August 2014, the Board remanded the appeal for a new Travel Board hearing.  In November 2014, the Veteran presented testimony at a Travel Board hearing at the RO before one of the undersigned VLJs.  

As such, this appeal concerns an increased issue for the lumbar spine on which there have been two hearings (April 2009 and November 2014) from two different VLJs.  Although the issue regarding TDIU was not formally on appeal at the time of the 2009 hearing, the Veteran testified as to his alleged unemployability and the subsequent Board decision assumed jurisdiction over this issue.  Accordingly, the Board finds that at the April 2009 hearing, the VLJ took testimony on all issues on appeal.  Since the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, this matter will be decided by a three member panel of VLJs, which will include the two VLJs that presided over the Board hearings.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  An appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Thus, in a May 2015 letter, the Veteran was offered the opportunity for a third hearing before the third Veterans Law Judge who was assigned to this three-member panel.  However, in a July 2015 response, the Veteran declined to appear at a third hearing before a third VLJ.  Thus, no further hearing will be conducted.  

The earlier effective date issue for sciatic neuritis of both lower extremities is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  Prior to August 31, 2006, residuals of a low back injury were manifested by forward thoracolumbar flexion to 85 degrees and were not manifested by forward thoracolumbar flexion to 60 degrees or less.

2.  Between August 31, 2006, and September 10, 2008, residuals of a low back injury were manifested by forward thoracolumbar flexion to 35 degrees and were not manifested by forward thoracolumbar flexion to 30 degrees or less.

3.  Between September 11, 2008, and September 20, 2010, residuals of a low back injury were manifested by forward thoracolumbar flexion to 25 degrees but were not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

4.  As of September 21, 2010, residuals of a low back injury were manifested by forward thoracolumbar flexion to 45 degrees and were not manifested by forward thoracolumbar flexion to 30 degrees or less. 

5.  Sciatic neuritis of the left lower extremity was manifested by no more than mild incomplete paralysis.

6.  Sciatic neuritis of the right lower extremity was manifested by no more than mild incomplete paralysis.

7.  The Veteran does not meet the schedular criteria for TDIU during the course of the appeal from the combination of his service-connected low back injury, sciatic neuritis of the lower extremities, and atrophy of the right testicle disabilities.  

8.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating greater than 10 percent for residuals of a low back injury prior to August 31, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an increased disability rating of 20 percent, but no higher, for residuals of a low back injury between August 31, 2006, and September 10, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an increased disability rating of 40 percent, but no higher, for residuals of a low back injury between September 11, 2008, and September 20, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  The criteria for an increased disability rating greater than 20 percent for residuals of a low back injury as of September 21, 2010, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for an initial disability rating greater than 10 percent for sciatic neuritis of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8620 (2015).

6.  The criteria for an initial disability rating greater than 10 percent for sciatic neuritis of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8620 (2015).

7.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant increased rating issues. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the increased rating issues for the lumbar spine in this case was satisfied by letters sent to the Veteran in February 2004, December 2005, March 2006, August 2006, and August 2008.  Moreover, the increased rating issue was last adjudicated by the RO in a December 2012 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the August 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The August 2008 VCAA letter, in particular, was fully sufficient.  In fact, this letter also included a copy of the relevant rating criteria for the increased rating issues on appeal.

The duty to notify for the TDIU issue in this case was satisfied by letters sent to the Veteran in April 2005, May 2005, and May 2012.  Moreover, the TDIU issue was last adjudicated by the RO in a December 2012 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the increased rating issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional private medical evidence.  Social Security (SSA) disability records were not available according to the SSA.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating issues being decided herein.  

Pursuant to the Board's May 2012 remand, the RO sent the Veteran May 2012 correspondence advising him that he should submit a more comprehensive VA Form 21-8940, in particular addressing information concerning his employment as a cab driver from April 2005 and identifying his education level (he left this information blank in his previous April 2005 TDIU application).  Despite the RO's letter, the Veteran did not subsequently provide this information. VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  Wamhoff v. Brown, 8 Vet. App. 517 (1996) (noting that VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Absent additional evidence and cooperation from the Veteran, the Board finds no reasonable basis for attempting further development of the TDIU claim, in particular the Veteran's educational background and his income level as a part-time cab driver.  

The VA examinations, taken together, are adequate to rate the Veteran's spine disability as they are predicated on a review of the claims file and a thorough examination of the Veteran and provided the information necessary to rate the disability under the applicable criteria.  Although not all of the examinations thoroughly address functional loss, considering the Veteran's statements in that regard and the current examination, the Board finds that adequate information has been supplied to assess such loss.  The last VA examination rating the severity of the Veteran's service-connected thoracolumbar spine disability was in November 2012.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Although the most recent VA examination is almost three years old, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Furthermore, the medical evidence of record and the Veteran's statements do not indicate worsening since that examination.  Therefore, a new VA examination to rate the severity of his thoracolumbar spine disability is not warranted.  The 2012 opinion regarding TDIU is adequate as it fully addresses the criteria and the impact of the Veteran's service-connected disabilities.  

A VLJ who chairs a hearing must fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. 
§ 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the VLJ, the Veteran, and the representative outlined the increased rating and TDIU issues on appeal and engaged in a discussion as to substantiation of this claim.  The Veteran's specific service-connected symptoms of this low back and lower extremity neuritis, which he believes has prevented him from working, was discussed in detail by the parties at that hearing.  In summary, the basic elements for TDIU were identified.  Potential favorable outstanding medical evidence was also discussed.  The actions of that VLJ supplemented the VCAA and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative specifically declined another hearing in July 2015 correspondence.   

Finally, the AOJ substantially complied with the January 2010, May 2012, and August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remands, the AOJ provided the Veteran with a new TDIU application to fill out; scheduled the Veteran for a new November 2014 Travel Board hearing; and readjudicated the TDIU issue.  The AOJ secured additional VA treatment records dated through 2012; advised the Veteran to provide information related to any private medical records; and afforded the Veteran a November 2012 VA examination to rate the current extent and severity of his service-connected lumbar spine disability and related complications.  In short, the AOJ has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.     

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of her service-connected lumbar spine disability and associated complications.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran filed an increased rating claim for his service-connected lumbar spine disability in November 2003.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his lumbar spine disability has been more severe than at others, and rate it accordingly.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Service connection for residuals of a low back injury was granted by means of a November 1992 rating decision and assigned a 10 percent evaluation.  The disability evaluation has remained at 10 percent until the RO granted a 20 percent evaluation in a May 2011 rating decision, effective September 21, 2010.  In that rating decision, the agency of original jurisdiction awarded separate 10 percent evaluations for radiculitis of the right and left lower extremities associated with the lumbar spine disability.  

The Veteran contends that he warrants a higher evaluation for his service-connected low back disability.  In a November 2005 statement, he reported that he could not move because of the severe stabbing, throbbing, and shooting pain.  In a July 2006 statement, he requested at least 30 percent for his low back injury.  At the May 2009 hearing, he testified he was taking prescription medicine for the pain.  He stated that the pain radiated to both legs.  The Veteran stated he had limited lumbar motion.  He denied wearing a brace for his back or using an assistive device.  The Veteran testified he had been confined to his bed because of back pain three times in the prior 30 days.  He noted he had retired in 1993, had missed days of work because of back pain, but denied retiring from work because of the back disability.  The Veteran stated he used to go fishing, but that back pain prevented him from doing that.  He described himself as being inactive because of back pain.  The Veteran testified he thought he could bend forward and touch his thighs.  At the November 2014 hearing, the Veteran reported incapacitating episodes three to four times a week, but did not state this entailed bedrest recommended by a physician or treatment by a physician.  He indicated he has severe muscle spasms, stiffness, and a lack of mobility.  His pain is constant, lasting the whole day.  He has a TENS unit.  He takes Tramadol and Gabapentin for the pain. 

Residuals of a low back injury is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the general rating formula evaluates diseases and injuries of the spine.  As noted above, these criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2).

In the September 2010 rating decision, the RO granted service connection for sciatic neuritis of the lower extremities, and assigned each a 10 percent evaluation under Diagnostic Code 8620, for neuritis of the sciatic nerve.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

A 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation requires moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating required complete paralysis, which was manifested by the foot dangling and dropping with no active movement of the muscles below the knee possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8620.


A.  Prior to August 31, 2006

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to August 31, 2006.  First, the evidence of record does not show limitation of forward flexion of the thoracolumbar spine between 30 and 60 degrees or a combined evaluation of 120 degrees or less.  A February 2004 VA examination report shows 85 degrees of flexion and a combined evaluation of 220 degrees (85 degrees flexion, 15 degrees extension, 30 degrees bilateral lateral flexion, and 30 degrees bilateral rotation).  The Board notes that the examiner reported the Veteran had 40 degrees of bilateral rotation; however, the Rating Schedule indicates that the normal ranges of motion are the maximum that can be used for calculation of the combined range of motion.  See Note (2).  Treatment records prior to August 31, 2006 do not show ranges of motion of the lumbar spine upon which to base an evaluation for this time period.  The disability does not warrant a higher evaluation based upon limitation of motion of the thoracolumbar spine.  Additionally, there is no evidence that any Deluca factors (pain, weakness, fatigue etc.) results in functional impairment/increased loss of motion which would warrant a higher rating.  Although the Veteran reported having flare-ups on the August 2006 VA examination, the examiner stated that it would be speculative to determine the additional loss of motion due to such flare-ups.  Additionally, there was full muscle strength and no weakness or incoordination.  

Second, the evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, a September 2002 VA treatment record shows the examiner noted that the Veteran had normal spine curvature.  A November 2002 x-ray showed "good alignment."  In the February 2004 VA examination report, the examiner stated the Veteran had a normal gait, no fixed deformities of the spine, and no muscular abnormalities.  A June 2004 x-ray of the lumbar spine showed anatomic alignment.  Although the February 2004 VA examiner noted the Veteran had muscle spasm (when addressing the DeLuca factors), muscle spasm is contemplated in the 10 percent evaluation.  What the muscle spasm in the 20 percent evaluation contemplates is that it affects the gait or the spinal contour, which, as noted above, are not impacted since the Veteran's thoracolumbar spine has normal contour, and his gait is normal.  Thus, the Veteran does not meet the criteria to warrant a 20 percent evaluation.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The June 2004 x-ray report shows mild disc space loss at L5-S1 compatible with mild degenerative disc disease.  Therefore, the Board has considered evaluating the Veteran's disability based upon the number of incapacitating episodes over a one-year period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, as stated above, there is no evidence that the Veteran has incapacitating episodes, which require physician-prescribed bed rest.  During this time period, the Veteran did not report any incapacitating episodes involving his lumbar spine.  Thus, a higher evaluation would not be warranted under these criteria. 
 
In the February 2004 VA examination report, the examiner wrote the following:

[The Veteran's] back does seem to be worse to me in terms of a DeLuca type of assessment and currently demonstrates approximately 20% limitation of motion due to pain and muscle spasm.  He does not demonstrate an early weakness or incoordination.  He does not have flare-ups of pain.  This is mild to moderate functional disability for him in my opinion.

It is unclear what the examiner meant in the first sentence, but the Board does not find that such would establish a basis to award a 20 percent evaluation to residuals of a low back injury.  When adding up the Veteran's ranges of motion, they add to 220 degrees, which is over 90 percent of normal (220 degrees/240 degrees = 91.7 percent).  The Veteran had full lateral flexion and full rotation.  His flexion was limited by 5 degrees and extension was limited by 15 degrees.  The evidence of record establishes that the Veteran has pain and muscle spasm, which the Board finds is contemplated by the 10 percent evaluation.  The examiner specifically noted that there was a lack of evidence of weakness or incoordination or flare-ups of pain.  For these reasons, the Board does not find that the comment made by the VA examiner establishes a basis to award a higher evaluation for this time period.  Given the foregoing, there is no evidence that any Deluca factors (pain, weakness, fatigue etc.) results in functional impairment/increased loss of motion which would warrant a higher rating.

B.  August 31, 2006, to September 10, 2008

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 20 percent evaluation for residuals of a low back injury from August 31, 2006, to September 10, 2008.  At an August 31, 2006, VA examination report, the Veteran had 35 degrees of flexion and a combined evaluation of 105 degrees (35 degrees flexion, 20 degrees extension, 15 degrees right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right rotation, and 15 degrees of left rotation).  Both flexion and the combined range of motion fall squarely into the criteria under the 20 percent evaluation.  The Board finds, however, that an evaluation in excess of 20 percent is not warranted.  The August 2006 VA examination report has the only clinical findings during this time period as the treatment records don't address specific range of motion.  A 40 percent evaluation requires that flexion be 30 degrees or less, and 35 degrees is above such range.  

Additionally, there is no evidence that any Deluca factors (pain, weakness, fatigue etc.) results in functional impairment/increased loss of motion which would warrant a higher rating.  In the August 2006 VA examination report, the examiner noted that the Veteran reported having stiffness, weakness, spasms, and pain.  He also reported severe daily flare-ups that lasted 45 minutes and caused reduced range of motion.  The Veteran did not use assistive devices or aids.  The 2006 VA examiner specifically noted that there was no additional loss of motion on repetitive use of the joint for each range.  Additionally, there was 4/5 strength of the hips and ankles, normal muscle tone, and no atrophy.  Finally, although the examiner found pain on motion, guarding, and an antalgic gait, there was no spasm, tenderness, or weakness.  Assessing the entire picture, the Board finds that the functional loss is contemplated within the 20 percent evaluation currently assigned.  

A 40 percent evaluation also contemplates favorable ankylosis of the entire thoracolumbar spine, which is not applicable to the Veteran's disability, as he has motion in every plane of movement.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, for the above reasons, the Board finds that an evaluation in excess of 20 percent for residuals of a low back injury is not warranted between August 31, 2006, and September 10, 2008.

The Board acknowledges that the August 2006 VA examiner observed that pain began at 10 degrees of flexion and ended at 35 degrees of flexion.  However, this does not equate to range of motion being limited to 10 degrees of flexion.  Painful motion is not deemed to be equivalent to limitation of motion, when there is no actual limitation of motion.  In this regard, although pain may cause a functional loss, pain or painful motion itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589; see also Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the evidence does not indicate that the Veteran had any incapacitating episodes requiring physician-prescribed bed rest during this time period.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).  Thus, a higher evaluation would not be warranted under these criteria.


C.  September 11, 2008, to September 20, 2010

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 40 percent evaluation for residuals of a low back injury from September 11, 2008, to September 20, 2010.  On September 11, 2008, the Veteran underwent a VA examination, and was found to have 25 degrees of flexion, 20 degrees of extension, 15 degrees of bilateral flexion, and 15 degrees of bilateral rotation.  Flexion limited to 25 degrees warrants a 40 percent evaluation, as flexion is limited to 30 degrees or less.  There are no other reports of flexion during this time period.  

The Board finds that an evaluation in excess of 40 percent for residuals of a low back injury during this time period is not warranted.  In order to warrant a 50 percent evaluation, the evidence must show unfavorable thoracolumbar ankylosis.  The evidence does not show that the thoracolumbar spine is ankylosed, much less unfavorably ankylosed.  The Veteran has not alleged he has ankylosis.  The evidence shows that the Veteran retains motion in every plane of movement, which is evidence against a finding of ankylosis.  See Dinsay, 9 Vet. App. at 81.  Thus, no more than a 40 percent evaluation is warranted from September 11, 2008, to September 20, 2010.  Even when considering the Deluca factors (pain, weakness, fatigue etc.), the symptoms do not result in functional impairment/increased loss of motion which would warrant a higher rating.  For example, at the examination, there was spasm, guarding, pain, and tenderness.  But there was normal gait, no atrophy or weakness, and full strength of the lower extremities.  There was also no additional limitation of motion upon repetitive motion.  Accordingly, a higher revaluation is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589; see also Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no evidence that the Veteran has incapacitating episodes, which require physician prescribed bed rest.  During this time period, the Veteran did not report any incapacitating episodes involving his lumbar spine.  Thus, a higher evaluation is not warranted. 

D.  As of September 21, 2010

The RO granted a 20 percent evaluation as of September 21, 2010.  After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent as of September 21, 2010.  The Board notes that the 20 percent evaluation assigned for this period does not amount to a reduction as contemplated by the provisions of 38 C.F.R. § 3.344.  Rather, the Board is merely staging the Veteran's evaluations, as the appeal period shows several levels of severity of the service-connected residuals of a low back injury.  See Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (holding that 38 C.F.R. § 3.344 does not apply in the context of staged disability ratings).  Thus, there is no due process concern.

An evaluation in excess of 20 percent is not warranted because at the time of the September 21, 2010, VA examination, there was 45 degrees of flexion and a combined range of motion of 145 degrees.  Such ranges of motion would not establish entitlement to a 40 percent evaluation, as the Veteran's flexion was greater than 30 degrees.  Additionally, in the September 2010 VA examination report, the examiner specifically noted that there was no thoracolumbar spine ankylosis.  Although the Veteran reported severe flare-ups every 2 to 3 weeks that lasted 1 to 2 days, and the examiner found spasm, guarding, and tenderness, there was no weakness, muscle atrophy, and no additional limitation of upon repetitive movement.  The September 2010 VA examiner observed that pain began at 10 degrees of flexion and ended at 45 degrees of flexion.  However, this does not equate to range of motion being limited to 10 degrees of flexion.  As discussed in detail above, painful motion in itself does not equate to functional loss.  Mitchell, 25 Vet. App. at 38-43.  There is no evidence that any Deluca factors (pain, weakness, fatigue etc.) results in functional impairment/increased loss of motion which would warrant a higher rating.

Moreover, the November 2012 VA examination found the Veteran to have 40 degrees of lumbar flexion, 15 degrees of extension, 20 degrees of right and left lateral flexion, and 20 and 30 degrees of right and left rotation, all with consideration of pain.  Repetitive motion and pain were considered, but the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or any other contributive factors after repetitive use.  That is, there was no additional limitation of motion in degree.  It was noted that the Veteran had pain on movement and less movement than normal as factors of functional loss.  He also had spasm and tenderness.  Interestingly, the examiner stated that the Veteran's subjective complaints appeared to be "out of proportion" to the objective examination findings.  The Veteran displayed "poor effort" during the examination.    

Accordingly, for the above reasons, the Board finds that an evaluation in excess of 20 percent for residuals of a low back injury is not warranted between as of September 21, 2010.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589; see also Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as stated above, there is no evidence that the Veteran has incapacitating episodes requiring physician-prescribed bed rest.  Thus, a higher evaluation would not be warranted under these criteria. 

Accordingly, for the reasons stated above, as of September 21, 2010, the preponderance of the evidence is against an evaluation in excess of 20 percent for residuals of a low back injury.  

E.  Sciatic Neuritis of the Lower Extremities

The RO granted service connection for sciatic neuritis of the lower extremities and assigned each a 10 percent evaluation, effective September 21, 2010, which was the date of a VA examination, wherein the examiner entered diagnoses pertaining to the lower extremities showing neurological impairment.  The Board has reviewed the evidence of record and finds the preponderance of the evidence is against an evaluation in excess of 10 percent for the award of separate evaluations for sciatic neuritis of the lower extremities.

In the February 2004 VA examination report, the examiner found some sensory findings in the lower extremities; however, the examiner attributed such findings to peripheral neuropathy due to diabetes.  The evidence does not refute this finding.  The Veteran is competent to report neurological symptoms in the lower extremities, but he is not competent to allege their etiology, as that is a complex medical determination not capable of lay observation.

In the August 2006 VA examination report, the examiner noted the sensory examination was normal to light touch and position sense.  When asked for details of location of abnormal sensation of each lower extremity, the examiner wrote, "None."  The Veteran had hypoactive reflexes of the knee and ankle jerks.  In this examination report, the examiner attributed the Veteran's symptoms to the December 2003 injury the Veteran had sustained and not to the service-connected residuals of a low back injury.  Supporting this finding is that when the Veteran was examined in September 2008, sensory examination revealed normal findings in the lower extremities to pinprick, light touch, and position sense.  When asked for details of location of abnormal sensation of each lower extremity, the examiner wrote, "None."  The Veteran had normal reflexes of the knees, ankles and feet.  The Veteran however did report pain radiating down both his legs, with shooting, numbing, and tingling.  Upon testing, the Veteran's strength in the lower extremities was 5/5 - normal.  Muscle tone was normal and there was no atrophy.  

In order to warrant a 20 percent evaluation, the lower extremities would need to have moderate incomplete paralysis.  In the September 2010 VA examination report, the examiner noted that vibration and position sense were normal in both lower extremities.  There was subjectively decreased pain or pinprick and light touch sensation.  There was no dysesthesias in either lower extremity.  The Veteran did report shooting pain bilaterally to both legs and toes.  His ankle jerks testing was +1 hypoactive.  His strength testing was reduced at 4/5 in the ankles and toes.  This more nearly approximates mild incomplete paralysis.  

At the November 2012 VA examination, the Veteran reported stabbing pain radiating to his legs and numbness of his left foot.  His reflexes were absent in his ankles.  He had decreased sensation in both legs and feet.  He had "mild" intermittent pain and numbness in the lower extremities.  His severity of his radiculopathy was assessed as "mild" by the VA examiner.  In addition, his lower extremity strength testing was 5/5 - normal.  He had no muscle atrophy.  

A peripheral nerves conditions examination was conducted by a private physician in April 2013.  The examiner assessed diabetic neuropathy to the lower extremities.  This condition is non-service connected.  In any event, to the extent his lower extremity symptoms can be attributed to the Veteran's service-connected sciatic neuritis, all symptoms were assessed as "mild" by the private examiner.  

For these reasons, the Board finds that an evaluation in excess of 10 percent for sciatic neuritis of each lower extremity is not warranted as the evidence most nearly approximates mild symptoms, with full strength, no atrophy, but decreased sensation and reflexes.

F.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine and sciatic neuritis disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. 

The "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of limitation of motion, pain, additional functional loss, neurological complaints, and limits on certain activities are fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Although the Veteran's lumbar spine and sciatic neuritis disabilities somewhat interfere with his ability to work, (see e.g., all VA examinations of record), such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected lumbar spine and sciatic neuritis disabilities, the Veteran is in receipt of service connection for atrophy of the right testicle.  However, at present, this issue is not on appeal.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
  
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine and sciatic neuritis disabilities on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  
When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected low back injury, sciatic neuritis of the lower extremities, and atrophy of the right testicle disabilities.  The Veteran is currently 54 years of age.  His level of education is unclear.  He has worked as a tractor trailer driver and a taxi cab driver.  He last worked in 2010 as a part-time taxi cab driver.  His service-connected disabilities cause decreased mobility, problems with lifting and carrying and bending, problems walking long distances, lack of stamina, weakness, pain, and decreased strength.  As a tractor trailer driver, he asserts he is not able to manipulate the clutch when driving due to his service-connected disabilities.  He says his service-connected disabilities have prevented many job opportunities involving physical work.  He has also testified he cannot perform sedentary work as well.  See April 2005 Application for Increased Compensation Based on Unemployability; April 2009 and November 2014 hearing testimonies; July 2006 Veteran's statement.  

During the course of the appeal, the Veteran has had the following service-connected disabilities:  residuals of a low back injury, rated as 20 percent, 40 percent, and then 20 percent disabling; sciatic neuritis of the right and left lower extremities, each rated as 10 percent disabling, and atrophy of the right testicle, rated as 0 percent disabling.  The combined service-connected disability rating was only 40 percent at its highest with consideration of the bilateral factor (under the combined rating table) and that several of his disabilities are considered as one single disability due to their common etiology.  38 C.F.R. §§ 4.16(a), 4.25, 4.26.  His low back disability has also been assigned different ratings at different times during the course of the appeal.  However, at no point has the Veteran met the schedular percentages for TDIU.  38 C.F.R. §§ 4.16(a), 4.25. 

With regard to an extraschedular rating, if the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).    

The Board may not, however, assign an extraschedular evaluation in the first instance under § 4.16(b).  The Board's analysis is limited to merely granting or denying the Veteran's request for referral for extraschedular consideration.  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  Where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of VA C&P.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Consequently, the only remaining question in this case is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation during the course of the appeal.  38 C.F.R. § 4.16(b).  

After weighing the medical and lay evidence of record, the Board finds that the criteria for referral of TDIU on an extraschedular basis are not met.  38 C.F.R. 
§ 4.16(b).  The negative evidence of record outweighs the positive evidence of record in support of the TDIU claim.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

The record contains evidence that weighs against referral for a TDIU award under 38 C.F.R. § 4.16(b).  VA examinations of record and hearing testimony indicate the Veteran was able to work part-time as taxi cab driver until 2010.  An August 2004 private Functional Capacity Evaluation assessed that the Veteran was able to perform a light duty type of work.  A June 2005 Request for Employment Information in Connection With Claim for Disability Benefits from his previous employer, Commercial Carriers, noted the Veteran was discharged from his position as a driver due to absenteeism.  

A September 2005 VA examiner stated that the groin and back symptoms were primarily due to his post-service injury in 2003.  An August 2006 VA spine examination noted that the Veteran sustained a post-service injury in December 2003 that affected his civilian employment.  He was currently employed as a cab driver and missed five weeks in the last year due to low back problems.  An August 2006 VA genitourinary examination found that a nonservice-connected groin muscle injury caused significant effects on his occupational activities due to pain.  The Veteran was working part-time as a cab driver.  A July 2007 VA psychiatric consult reported that the Veteran "enjoys" his job and does well.  

A September 2008 VA examination report reflected although the Veteran's service-connected low back disability had significant effects on his employment, he was still able to work as a taxi driver part-time, missing 10 weeks of work in the last year.  An August 2009 VA examination report only documented three weeks of missed work in the last year from the Veteran's service-connected low back.  The Veteran was still employed part-time as a taxi driver.  A November 2012 VA examiner concluded that the Veteran's service-connected low back would not preclude light duty or sedentary employment.  However, strenuous physical employment was limited due to his low back and sciatica.  The examiner noted that the Veteran had significant limitation of range of motion of the lumbar spine and intermittent pain radiating down his legs but that the Veteran's atrophy of the right testicle would not preclude physical or sedentary employment.  It was an asymptomatic condition and does not affect the Veteran.  

There is, however, evidence of record that is somewhat in support of a referral for consideration of a TDIU rating.  In his April 2005 VA Form 21-8940 Application for Increased Compensation Based on Unemployability and during hearing testimony, the Veteran asserted that he is prevented from performing substantially gainful employment due to the combination of his service-connected low back injury, sciatic neuritis of the lower extremities, and atrophy of the right testicle disabilities.  He has worked as a tractor trailer driver and a taxi cab driver.  He last worked in 2010 as a part-time taxi cab driver.  His service-connected disabilities cause decreased mobility, problems with lifting and carrying and bending, problems walking long distances, lack of stamina, weakness, pain, and decreased strength.  As a tractor trailer driver, he is not able to manipulate the clutch when driving due to his service-connected disabilities.  He says his service-connected disabilities have prevented many job opportunities involving physical work.  He has also testified he cannot perform sedentary work as well.  

A September 2005 VA examiner noted that 2004 testing indicated he was not able to continue in any type of employment that required significant ambulation, lifting, or bending activities.  A September 2010 VA examination report indicated that the Veteran reported he was longer able to perform the necessary work duties as a cab driver due to pain in his service-connected low back.  Prior to his not working, he had absenteeism and tardiness due to his service-connected low back.  He asserted he no longer can participate in many physical, recreational, or social activities due to pain in his back and legs.  He needs considerable assistance around the house to perform chores due to his low back pain.

In the present case, it appears as if the evidence may be in equipoise as to whether the combination of the Veteran's service-connected disabilities would prevent employment involving physical labor beginning in 2010 (e.g., at his previous work as tractor trailer driver or taxi cab driver).  However, the above evidence shows that the Veteran would still be able to gainfully pursue and perform sedentary work, when solely looking at his service-connected disabilities.  The November 2012 VA opinion, in particular, provides strong probative weight against the TDIU claim.  

In denying the TDIU claim, the Board acknowledges its duty to consider the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. § 4.16(b).  That notwithstanding, and as highlighted above, the Veteran did not provide information regarding his taxi cab employment or information regarding his level of education, when prompted to do so by way of a May 2012 letter from the AOJ.  Thus, the Board could not determine if the Veteran's taxi cab employment was marginal or whether the Veteran has the education to perform specific types of sedentary work.  If the Veteran does not cooperate in the adjudication of his claim, the Board can only analyze the evidence it has before it. 

The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363 (emphasis added).  Overall, the evidence before the Board does not demonstrate an inability to secure or follow a substantially gainful occupation due to the combination of the Veteran's service-connected disabilities.  The Veteran could still perform sedentary employment, based on the evidence presently of record.    

As the preponderance of the evidence is against the TDIU claim for referral on an extraschedular basis, the benefit of the doubt doctrine is not applicable, and the TDIU appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an increased disability rating greater than 10 percent prior to August 31, 2006, for residuals of a low back injury is denied.

Entitlement to a disability rating of 20 percent, but no higher, between August 31, 2006, and September 10, 2008, for residuals of a low back injury is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating 40 percent, but no higher, between September 11, 2008, and September 20, 2010, for residuals of a low back injury is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an increased disability rating greater than 20 percent as of September 21, 2010, for residuals of a low back injury is denied.

Entitlement to an initial disability rating greater than 10 percent for sciatic neuritis of the left lower extremity is denied.

Entitlement to an initial disability rating greater than 10 percent for sciatic neuritis of the right lower extremity is denied.

Entitlement to a TDIU is denied. 


REMAND

The RO issued a May 2011 rating decision that granted service connection for sciatic neuritis of both lower extremities.  The Veteran later submitted a June 2011 statement titled "notice of disagreement" (NOD) in which he appears to have expressed disagreement with the effective date assigned for the grant of service connection - September 21, 2010.  To date, however, the RO has not issued a statement of the case (SOC) for this particular effective date issue in response to what can be construed as a NOD with the May 2011 rating decision.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance for the earlier effective date issues renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see again Manlincon v. West, 12 Vet. App. 238 (1999).
  
Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC addressing the issue of entitlement to an effective date earlier than September 21, 2010 for the grant of service connection for sciatic neuritis of both lower extremities.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal (VA Form 9) in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal of the earlier effective date issue for sciatic neuritis of both lower extremities.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
  K. MILLIKAN                                      CHERYL L.  MASON
	                Veterans Law Judge                                   Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals


__________________________________________
K. OSBORNE
Veterans Law Judge
 Board of Veterans' Appeals


Department of Veterans Affairs


